Citation Nr: 0826903	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  07-03 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the amount of $10,954.00, to include 
the issue of whether the overpayment was properly created.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The veteran and her spouse


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to February 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2008, the Board granted the veteran's request to have 
her case advanced on the Board's docket.


FINDINGS OF FACT

1.  By reason of her March 1999 divorce the veteran's 
dependents decreased from three to two dependents.

2.  By reason of her November 1999 marriage the veteran's 
dependents increased from two to three dependents.

3.  In August 2006 the RO received correspondence that 
included a copy of the veteran's March 1999 divorce decree 
and her November 1999 marriage certificate.

4.  The disability compensation overpayment indebtedness in 
the calculated amount of $10,954.00 was validly established.

5.  Failure to make restitution of compensation benefits in 
the amount of $944.00 for the time period beginning April 1, 
1999, and ending November 30, 1999, would result in unfair 
gain to the veteran, and repayment would not deprive her of 
the basic necessities.


CONCLUSIONS OF LAW

1.  The overpayment of compensation benefits in the amount of 
$10,954.00 was not due to error solely on the part of the VA 
and, accordingly, the overpayment was properly created.  38 
U.S.C.A. §§ 5107, 5112(b)(2), (10) (West 2007); 38 C.F.R. § 
3.501(d)(2), 3.660(a) (2007).

2.  Recovery of $10,010.00 of the overpayment of compensation 
benefits in question would be against the principles of 
equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 
2007); 38 C.F.R. §§ 1.963(a), 1.965(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminarily, the Board notes that the notice and duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 (38 U.S.C.A. §§ 5103, 5103A) do not apply to waiver 
claims.  Barger v. Principi, 16 Vet. App. 132 (2002).  
However, other regulations require that a claimant must be 
informed of her rights and remedies in an action for recovery 
of a debt resulting from her participation in a VA benefit 
program; specifically, that she may informally dispute the 
debt, or the amount of the debt; that she may request a 
waiver; that she may request a hearing; and that she may 
appeal the underlying debt.  See 38 C.F.R. § 1.911(b) & (c).  
The claimant must also be provided notice of the reasons for 
the debt.  38 C.F.R. § 1.911(d).  Review of the record 
reveals that this information was provided to the veteran in 
a letter dated October 2006, as well as in the January 2007 
statement of the case and the January 2007 waiver decision.  
That the veteran received notice of and understands her 
rights is demonstrated by her dispute of the debt; her 
request for waiver; her appeal of the underlying debt; her 
request for and testimony during a Board hearing; and her 
arguments regarding the creation of the debt.  Accordingly, 
the Board finds that there has been adequate notification 
under relevant law.  


I.  Creation of debt

The developments leading up to creation of the overpayment at 
issue are straightforward and may be briefly set forth.  The 
veteran was originally awarded service connection for several 
physical disabilities pursuant to rating decision of May 
1995.  The combined evaluation assigned to those disabilities 
was 60 percent.  By way of a rating decision dated in June 
2001 the RO increased the veteran's combined disability 
evaluation to 70 percent, effective December 1, 1997, and 
granted individual unemployability effective that same date.   

In August 2006 the veteran sent correspondence to VA 
requesting that her name be changed.  In support of her 
request she submitted a copy of a decree confirming her 
divorce in March 1999 from her prior spouse, and a copy of a 
certificate confirming her marriage in November 1999 to her 
current spouse.  As a consequence of this notice an audit was 
conducted, which yielded the following information: 

Amount Paid	Amount Due	Overpayment

04/01/99 to 11/30/99	$17,968.00	$17,024.00	$  944.00
12/01/99 to 11/30/00	$27,576.00	$26,124.00	$1452.00
12/01/00 to 11/30/01	$28,536.00	$27.024.00	$1512.00
12/01/01 to 11/30/02	$29,280.00	$27,732.00	$1548.00
12/01/02 to 11/30/03	$29,664.00	$28,104.00	$1560.00
12/01/03 to 11/30/04	$30,276.00	$28,680.00	$1596.00
12/01/04 to 11/30/05	$31,068.00	$29,436.00	$1632.00
12/01/05 to 9/30/06	$26,940.00	$26,230.00	$  710.00

TOTAL	$221,308.00	210,354.00
	$10,954.00

Essentially, the Board must determine if the veteran's debt 
due to overpayment of her veteran's benefits was properly 
created.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  
For an improper creation of the overpayment, there would have 
to be evidence that the veteran was legally entitled to 
additional benefits for her spouse and children despite the 
change in the number of her dependents; or, if she was not 
legally entitled to these benefits during this period, then 
it must be shown that the VA was solely responsible for the 
erroneous payment of excess benefits.

"Presumption of regularity" supports the official acts of 
public officers, and in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their official duties.  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  See Ashley 
v. Derwinski, 2 Vets. App. 307 (1992) (quoting United States 
v. Chemical Foundation, 272 U.S. 1, 14-15 (1926).  While the 
Ashley case dealt with regularity and procedures at the 
Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the 
Court applied the presumption of regularity to procedures at 
the RO level, such as in the instant case.

The effective date of a reduction or discontinuance of 
compensation benefits by reason of an erroneous award based 
solely on administrative error or error in judgment shall be 
the date of the last payment.  38 U.S.C.A. § 5112(b)(10).  
The effective date of a reduction of compensation by reason 
of marriage, annulment, divorce, or death of a dependent of a 
payee shall be the last day of the month in which such 
marriage, annulment, divorce or death occurs.  38 U.S.C.A. § 
5112(b)(2); 38 C.F.R. § 3.501(d)(2).  

A veteran who is receiving compensation must notify the VA of 
any material change or expected change in his or her 
circumstances that would affect his or her entitlement to 
receive, or the rate of, the benefit being paid.  Such notice 
must be furnished when the recipient's marital or dependency 
status changes.  38 C.F.R. § 3.660(a).

The evidence confirms that the veteran's dependents decreased 
from three to two dependents in March 1999.  Prior to October 
2006 the veteran was paid compensation benefits, without 
cessation, at the rate specified for a veteran with a 
dependent spouse and two children.  Upon presentation in 
August 2006 of the veteran's March 1999 divorce decree the RO 
adjusted the veteran's compensation benefits to the rate 
specified for a veteran without a dependent spouse, effective 
April 1, 1999.  Accordingly, it is clear that the VA properly 
applied the applicable criteria and the veteran was paid 
benefits to which she had no legal entitlement.  See 38 
U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.501(d)(2).  

The veteran contends that VA committed administrative error 
by failing to adjust her compensation benefits to reflect her 
March 1999 divorce.  She asserts that she notified the RO in 
writing in 1999 of her divorce and that she followed up this 
contact with a call to VA to ensure that her correspondence 
was received.  Thus, she maintains that VA is solely at fault 
in the creation of the overpayment.  The claims file, 
unfortunately, contains no record of either contact.  

The veteran also argues that her benefit payments were 
deposited by VA into an account held by her and her current 
husband.  However, benefit payments continued unabated, and 
the amount of those payments never decreased.  One can not 
sit idly by and receive benefits knowing that she is not 
legally entitled to those benefits without taking some action 
to notify the proper authorities of the mistake.  Similarly, 
VA does not bear sole responsibility for failing to take 
action in 1999 to adjust the veteran's compensation benefits.  
Although the veteran claims that she informed VA in 1999 of 
her name change, she does not aver, and there is no evidence, 
that she notified VA that the number of her dependents had 
decreased.  Since she failed to do so, the Board may not find 
that VA bears sole responsibility with respect to creation of 
the indebtedness.

II. Waiver of recovery of overpayment 

Pursuant to 38 U.S.C.A. § 5302(c), a finding of fraud, 
misrepresentation or bad faith precludes a grant of a waiver 
of recovery of the overpayment.  The facts in this case do 
not show the presence of any of the preceding factors.  The 
RO determined in January 2007 that the veteran's actions did 
not constitute fraud, misrepresentation or bad faith.  The 
Board agrees with that determination and may, therefore, 
proceed to determine whether recovery of the overpayment may 
be waived.

In the absence of the aforementioned statutory bars to 
waiver, recovery of an overpayment may be waived if recovery 
of the indebtedness from the payee who received the benefit 
would be against equity and good conscience.  38 U.S.C.A. § 
5302; 38 C.F.R. § 1.963(a).  The equity and good conscience 
standard involves arriving at a fair decision between the 
obligor and the Government.  In making this decision, 
consideration is given to the fault of the debtor; balancing 
of fault of the debtor against any fault of the VA; whether 
collection would deprive the debtor of basic necessities; 
whether recovery would nullify the objective for which 
benefits were intended; whether failure to make restitution 
would result in unfair gain to the debtor; and whether 
reliance on the benefits would result in relinquishment of a 
valuable right or incurrence of a legal obligation.  38 
C.F.R. § 1.965(a).  After considering these factors, we 
conclude that partial waiver of recovery of the indebtedness 
is warranted.

As between the veteran and the VA, the Board finds that the 
veteran bears significant responsibility for the creation of 
the debt.  Review of the record shows that she was notified 
of VA's dependency status reporting requirements on at least 
two occasions.  Although the veteran is considered totally 
disabled due to physical disability for VA compensation 
purposes, there is no indication that she was impaired in 
1999 by an inability to comprehend VA's reporting 
requirements.  Indeed, the veteran herself maintains that she 
promptly reported the change in her dependency status to VA 
in 1999.  Even assuming the veracity of her contention that 
she properly notified VA of her changed status, however, her 
benefit payments never decreased, a fact that she surely 
would have noticed.  She was not entitled to this money and 
apparently knew that she was not so entitled according to her 
written statements and hearing testimony.  

The veteran's failure to promptly notify VA of two dependency 
status changes (her March 1999 divorce and her November 1999 
marriage) contravenes the reporting requirements set forth in 
38 C.F.R. § 3.660.  Accordingly, the Board finds that the 
veteran's fault with respect to creation of the overpayment 
outweighs the fault borne by VA.  At most VA bears minimal 
fault, with respect solely to the standards of equity and 
good conscience, for its failure to ascertain the change in 
the veteran's marital status by observing that VA funds were 
being deposited into an account owned by the veteran (under a 
different last name); and that this account was jointly held 
by the veteran with an individual of the same last name.  
Otherwise, VA properly adjusted the veteran's compensation 
account as evidence was received which reflected the 
veteran's changed marital status.  Even so, the Board must 
consider the veteran's ability to make restitution of the 
overpayment without seriously impairing her ability to 
provide herself with life's basic necessities.  

In a Financial Status Report (FSR), dated in November 2006, 
the veteran reported a total net monthly income of $3,463.00 
for herself and $1,656.00 for her spouse, and net monthly 
expenses of $5,062.59.  The latter figure included $1607.00 
for rent or mortgage payment; $800.00 for food; $600.00 for 
utilities and heat, $327.00 for insurance, $200.00 for 
educational expenses, $200.00 for car fuel, $200.00 for 
personal expenses, and $1128.00 in monthly payments on 
installment contracts and other debts.  The veteran reported 
that her personal income was totally derived from VA 
compensation benefits.  Assets consisted of $30.00 cash on 
hand and a 2005 Ford Expedition with a resale value of 
$17,890.00.  Installment contracts and other debts totaled 
$31,264.00, and the veteran reported that the amount past due 
was $65.00.

In March 2007 the veteran submitted another FSR.  Total net 
monthly income was unchanged from the November 2006 report, 
but net monthly expenses were reported as $6190.59.  The 
latter figure included $1607.59 for rent or mortgage payment; 
$800.00 for food; $600.00 for utilities and heat, $327.00 for 
insurance, $200.00 for educational expenses, $200.00 for car 
fuel, $200.00 for personal expenses, and $2,256.00 in monthly 
payments on installment contracts and other debts.  The 
veteran again reported that her personal income was totally 
derived from VA compensation benefits.  Assets consisted of 
$30.84 cash on hand and a 2005 Ford Expedition with a resale 
value of $17,890.00.  Installment contracts and other debts 
totaled $28,864.00.  According to the veteran, the amount 
past due was $1,071.59.00.

Based on both reports the veteran has an arrearage at the end 
of each month; however, the Board notes that she pays 
$1128.00 each month for installment contracts and other 
debts.  A debtor of the federal government is expected to 
provide the same consideration to repayment of that 
indebtedness as that provided to repayment of private debts.  
Accordingly, the Board finds that failure to make restitution 
would result in unfair gain to the veteran.  She would 
realize an unfair gain primarily because of her substantial 
degree of fault in the creation of the debt and her lack of 
financial hardship.  Further, VA made erroneous spousal 
allowance payments to the veteran that she failed to rectify.  
As to whether recovery of the overpayment would defeat the 
purpose for which the benefits were intended, the Board notes 
that the veteran continues to receive compensation benefits.  
The Board also notes that these VA payments are not the sole 
source of the veteran's monthly income.  Under such 
circumstances, the element of the equity and good conscience 
standard is not considered to be of such significance as to 
outweigh those other elements which favor the government's 
right to collect the overpayment.  Finally, the veteran has 
not alleged, nor do the facts show, that reliance on her VA 
benefits resulted in relinquishment of a valuable right or 
incurrence of a legal obligation.

Accordingly, the Board concludes that the facts of this case, 
when weighed against the various elements to be considered, 
demonstrate that recovery of the overpayment of benefits 
would not be against equity and good conscience.  Even so, 
the Board finds that it would be against the principles of 
equity and good conscience for VA to recover that portion of 
the indebtedness which dates from December 1, 1999, to 
September 30, 2006.  During that time period, the veteran was 
legally married to her current spouse, and she would have 
been entitled to a spousal allowance had she promptly 
notified VA that she had remarried.  The Board observes that 
the principles of equity and good conscience enunciated above 
are not all inclusive.  Thus, the Board may properly conclude 
that it would be unfair to insist that the veteran repay that 
portion of the overpayment that was created during her legal 
marriage to her current spouse, which commenced on November 
15, 1999.  Recovery of that portion of the overpayment amount 
which totals $10,010.00 would be against the principles of 
equity and good conscience.


ORDER

An overpayment of compensation benefits in the amount of 
$10,954.00 was properly created; and waiver of recovery of 
$944.00 of the overpayment amount is denied, but waiver of 
recovery of $10,010.00 of the overpayment is granted on the 
basis of equity and good conscience.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


